Supplemental Opinion on Denial of Rehearing September 9, 1985 David Newbern, Justice. In their petition for rehearing, the appellants have correctly pointed out that we did not discuss their argument that their statements to the authorities should have been suppressed because the appellants were intoxicated when the statements were given. The appellants contend they were convicted, at least in part, because of statements they made when questioned about their possession of Robert Mooney’s car and the manner in which blood came to be upon themselves and in the car. Jerry, for example, said he had gotten the blood on him while “cutting hogs” earlier in the day. Billy said he had been in a fight with a hitchhiker on a gravel road and had borrowed the car from “a friend.” Their contention is that they made these statements while they were intoxicated, and thus the statements should not have been admitted into evidence. They contend the statements were prejudicial because they were absurd and should have been suppressed because they were “the ravings of a pair of mouths who were too drunk to know, or care, what they said.”  When an accused has made a confession we conduct an independent review of the circumstances in which it was made. Davis v. North Carolina, 384 U.S. 737 (1966); Harris v. State, 244 Ark. 314, 425 S.W.2d 293 (1968). The same treatment has been applied where an accused made a statement we characterized as an “admission.” Spillers v. State, 272 Ark. 212, 613 S.W.2d 387 (1981). Here, however, we have neither confessions nor admissions. Rather, we are asked to say the court erred in refusing to suppress statements which were apparently intended to be self-serving when they were made. Clearly we need not independently inquire into all the circumstances as we would if it were contended that law enforcement officials had somehow overcome the will of the appellants during questioning. See Cage v. State, 285 Ark. 343, 686 S.W.2d 439 (1985); Dewein v. State, 114 Ark. 472, 170 S.W. 582 (1914).  The trial court admitted the statements after conflicting testimony as to the condition of the appellants. In such a case, the issue before the trial judge should be whether the statements are relevant and thep whether they should be excluded because they are unfairly prejudicial. Ark. Stat. Ann. § 28-1001 (1979), Uniform Rules of Evidence 403. In considering whether the prejudice to the accused is unfair, the court may consider the accused’s contention that the statement was a product of his drunkenness and how the case will be affected if the accused is, in effect, required to prove he was drunk when the statement was made.  On appeal, the question will be whether the trial court abused its discretion in admitting the evidence. Lee v. State, 266 Ark. 870, 587 S.W.2d 78 (1979). In this case, we find no such abuse. Rehearing denied. John Purtle, J., not participating.